


110 HR 7255 IH: Immigration Oversight and Fairness

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7255
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform immigration detention procedures, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration Oversight and Fairness
			 Act.
		2.Enhanced
			 protections for vulnerable unaccompanied alien children and female
			 detainees
			(a)Mandatory
			 trainingThe Secretary of
			 Homeland Security, in consultation with the Office of Refugee Resettlement of
			 the Department of Health and Human Services and independent child welfare
			 experts, shall mandate live training of all personnel who come into contact
			 with unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S. C. 279)) in all relevant legal authorities,
			 policies, and procedures pertaining to this vulnerable population.
			(b)Care and
			 transportationNotwithstanding any other provision of law,
			 the Secretary of Homeland Security shall ensure that all unaccompanied children
			 who will undergo any immigration proceedings before the Department of Homeland
			 Security and the Executive Office for Immigration Review are duly transported
			 and placed in the care and legal and physical custody of the Office of Refugee
			 Resettlement within a maximum of 24 hours of their apprehension absent narrowly
			 defined exceptional circumstances, including a natural disaster or comparable
			 emergency beyond the control of the Department of Homeland Security or the
			 Office of Refugee Resettlement. The Secretary of Homeland Security shall ensure
			 that female officers are responsible and at all times present during the
			 transfer and transport of female detainees who are in the custody of the
			 Department of Homeland Security.
			(c)Qualified
			 resourcesFor purposes of
			 this section, the Secretary of Homeland Security shall provide adequately
			 trained and qualified staff resources at each major port of entry (as defined
			 by the U.S. Customs and Border Protection station assigned to that port having
			 in its custody over the past two fiscal years an average per year of 50 or more
			 unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S.C. 279))), including U.S. Customs and Border
			 Protection agents charged primarily with the safe, swift, and humane
			 transportation of unaccompanied alien children to Office of Refugee
			 Resettlement custody and independent licensed social workers dedicated to
			 ensuring the proper temporary care for the children while in Department of
			 Homeland Security custody prior to their transfer to the Office of Refugee
			 Resettlement, who will ensure that each child—
				(1)receives emergency
			 medical care;
				(2)receives mental
			 health care in case of trauma and has access to psychosocial health
			 services;
				(3)is
			 provided with a pillow, linens, and sufficient blankets to rest at a
			 comfortable temperature, a bed, and a mattress placed in an area specifically
			 designated for residential use;
				(4)receives adequate
			 nutrition;
				(5)enjoys a safe and
			 sanitary living environment;
				(6)receives
			 educational materials; and
				(7)has access to at
			 least three hours per day of indoor and outdoor recreational programs and
			 activities .
				(d)NotificationThe
			 Secretary of Homeland Security shall immediately notify the Office of Refugee
			 Resettlement of an unaccompanied alien child in the custody of the Department
			 of Homeland Security to effectively and efficiently coordinate the child’s
			 transfer to and placement with the Office of Refugee Resettlement.
			(e)Notice of rights
			 and access to counselThe
			 Secretary of Homeland Security shall ensure that an independent licensed social
			 worker, as described in subsection (c), provides all unaccompanied alien
			 children upon apprehension with both a video orientation and oral and written
			 notice of their rights under the Immigration and Nationality Act including
			 their rights to relief from removal and their rights to confer with counsel (as
			 guaranteed under section 292 of such Act), family, or friends while in the
			 Department of Homeland Security’s temporary custody and relevant complaint
			 mechanisms to report any abuse or misconduct they may have experienced. The
			 Secretary of Homeland Security shall ensure that the video orientation and
			 written notice of rights is available in English and in the five most common
			 native languages spoken by the unaccompanied children held in custody at that
			 location during the preceding fiscal year, and that the oral notice of rights
			 is available in English and in the most common native language spoken by the
			 unaccompanied children held in custody at that location during the preceding
			 fiscal year.
			(f)Other policies
			 and proceduresThe Secretary shall further adopt fundamental
			 child protection policies and procedures—
				(1)for reliable
			 age-determinations of children which exclude the use of fallible forensic
			 testing of children’s bone and teeth developed in consultation with medical and
			 child welfare experts;
				(2)to ensure the safe
			 and secure repatriation and reintegration of unaccompanied alien children to
			 their home countries through specialized programs developed in close
			 consultation with the Secretary of State, the Office of the Refugee
			 Resettlement and reputable independent child welfare experts including
			 placement of children with their families or nongovernmental agencies to
			 provide food, shelter and vocational training and microfinance
			 opportunities;
				(3)to utilize all
			 legal authorities to defer the child’s removal if the child faces a risk of
			 life-threatening harm upon return including due to the child’s mental health or
			 medical condition; and
				(4)to ensure that unaccompanied alien children
			 (as defined in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279))
			 are physically separated from any adult who is not an immediate family member
			 and are separated by sight and sound from immigration detainees and inmates
			 with criminal convictions, pretrial inmates facing criminal prosecution,
			 children who have been adjudicated delinquents or convicted of adult offenses
			 or are pending delinquency or criminal proceedings, and those inmates
			 exhibiting violent behavior while in detention as is consistent with the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.).
				3.Detention
			 conditions
			(a)Detention
			 requirementsAll detention facilities shall fully comply with the
			 following minimum requirements:
				(1)Access to
			 telephonesDetention facilities shall provide to detainees
			 reasonable and equitable access to working telephones, and the ability to
			 contact, free of charge, legal representatives, foreign consulates, the
			 immigration courts, the Board of Immigration Appeals, the Federal courts, and
			 all others who are contacted for the purpose of obtaining legal representation.
			 Detention facilities shall provide to detainees access to telephones during
			 facility working hours and on an emergency basis in accordance with the
			 following:
					(A)The detention
			 facility shall provide to each detainee a copy of its rules governing telephone
			 access and shall post those rules, together with an explanation of how to make
			 toll-free calls, within sight of each telephone available to detainees. These
			 rules shall be translated into Spanish and two additional languages spoken by a
			 substantial part of the detainee population of the detention facility. If a
			 detention facility has determined that more than 5 percent of its population is
			 a certain ethnicity, the document should be translated into that ethnicity’s
			 appropriate language. The detention facility shall also provide oral
			 interpretation and written translation assistance to detainees in reading any
			 relevant materials required to request telephone access, including oral
			 interpretation assistance for those who are not literate in English, Spanish,
			 and other languages spoken by the detainee population of the facility.
					(B)The rates charged
			 for telephone calls shall be reasonable and equitable and shall not
			 significantly impair detainees’ access to telephones.
					(C)The detention
			 facility shall not restrict the number of calls detainees may place to their
			 legal representatives or consular officials, or to any others for the purpose
			 of obtaining legal representation, or limit the duration of those calls by rule
			 or automatic cut-off, unless necessary for security reasons. The detention
			 facility shall have a reasonable number of working phones available to
			 detainees, and at a minimum one phone per each 25 users.
					(D)The detention
			 facility shall ensure the privacy of telephone conversations between detainees
			 and legal representatives or consular officials, and any other calls made for
			 the purpose of obtaining legal representation. Means to ensure privacy may
			 include the use of privacy panels, the placement of phones in housing pods, and
			 other appropriate measures.
					(E)Detainees’
			 telephone calls to a court, legal representative, or consular official, or for
			 the purpose of obtaining legal representation, shall not be monitored or
			 recorded without a court order and without prior notification to the
			 detainee.
					(F)The detention
			 facility shall take and deliver telephone messages to detainees as promptly as
			 possible, but no less often than twice a day. Detainees shall be permitted to
			 make confidential telephone calls promptly within 8 hours of receipt of
			 messages left by a court, legal representative, prospective legal
			 representative, or consular official as soon as reasonably possible after the
			 delivery of the message.
					(2)Quality of
			 medical careDetention facilities shall afford a continuum of
			 prompt, high quality medical care, including care to address medical needs that
			 existed prior to detention, at no cost to detainees. Such medical care shall
			 address all detainee health needs and shall include chronic care, dental care,
			 eye care, mental health care, individual and group counseling, medical dietary
			 needs, and other medically necessary specialized care in accordance with the
			 following:
					(A)All detention
			 facilities shall maintain current accreditation by the National Commission on
			 Correctional Health Care and the Joint Commission on the Accreditation of
			 Health Care Organizations. Detention facilities that are not accredited as of
			 the date of the enactment of this Act will obtain such accreditation within one
			 year, and if accreditation is not obtained by that time the Secretary of
			 Homeland Security shall cease use of the facility. All standards, policies and
			 practices shall at a minimum comply with the National Commission on
			 Correctional Health Care Standards for Health Services in Jails.
					(B)All detention
			 facilities shall have a designated on-site health authority who is a physician,
			 a health services administrator, or a health agency. Clinical decisions shall
			 be made solely by a licensed health care provider.
					(C)Each immigration
			 detainee shall receive a comprehensive medical and mental health intake
			 screening by a qualified health care professional upon arrival at the facility
			 and each immigration detainee shall receive a comprehensive medical and mental
			 health examination and assessment by a qualified health care professional not
			 later than 14 days after arrival.
					(D)Any decision to
			 deny requested medical care or treatment, or care or treatment recommended by
			 any outside physician or specialist, to a detainee shall be made within 72
			 hours or earlier if medically necessary and shall be accompanied by a written
			 explanation of the reasons for the denial. This decision and the written
			 explanation of the decision shall be simultaneously communicated to the
			 detainee and to the Secretary of Homeland Security.
					(E)Detainees shall be afforded an opportunity
			 to obtain an appeal of any decisions denying a request for medical treatment.
			 Such an appeal or request for reconsideration shall be resolved in writing
			 within 7 days or earlier if medically necessary by an appeals board that shall
			 be composed of independent health care professionals in the fields relevant to
			 the request for medical or mental health care. The written decision shall be
			 conveyed to the on-site medical provider and the immigration detainee within 24
			 hours of a decision by the appeals board.
					(F)Except in
			 emergency situations where informed consent cannot reasonably be obtained,
			 medical care and treatment shall be provided only with the informed consent of
			 the detainee or a person authorized by the detainee or applicable law to
			 provide such consent.
					(G)Involuntary
			 psychotropic medication may be used only if allowed by applicable law and then
			 only in emergency situations when a physician has determined, after personally
			 examining the patient, that—
						(i)a
			 detainee is imminently dangerous to self or others due to a mental illness;
			 and
						(ii)involuntary
			 psychotropic medication is medically appropriate to treat the mental illness
			 and necessary to prevent harm. If a detainee is represented by counsel, the
			 administration of any psychotropic drug to the detainee shall be disclosed to
			 the detainee’s counsel promptly and in any event within a reasonable time prior
			 to any hearing in which the detainee will appear.
						If a
			 detainee is not represented by counsel, the administration of any psychotropic
			 drug to the detainee shall, with the informed consent of the detainee, be
			 disclosed to the Immigration Court prior to any hearing in which the detainee
			 will appear. Any disclosure to the court by any person of the administration of
			 a psychotropic drug to the detainee shall be filed under seal and may be
			 disclosed to other persons only in the same manner and to the same extent that
			 medical records may be disclosed. Any detainee who receives medication pursuant
			 to this subparagraph must be afforded a hearing pursuant to the procedures set
			 forth in 28 C.F.R. 549.43, as described in Washington v. Harper, 494 U.S. 210
			 (1990), before the detainee may receive medication again under this
			 subparagraph.(H)No drugs of any
			 kind shall be administered to detainees without their informed consent for the
			 purpose of sedation or controlling the detainee’s behavior during
			 transportation or removal or for the purpose of punishment.
					(I)All detention
			 facilities shall maintain complete medical records for every detainee, which
			 shall be made available within 72 hours to any detention facility to which the
			 detainee may be transferred. Medical records shall also be made available
			 within 72 hours to a detainee, his legal representative, or other authorized
			 individuals upon request by the detainee. Any and all medical and mental health
			 records of a detainee shall be treated as confidential, as required by the
			 Health Insurance Portability and Accountability Act of 1996.
					(J)For each fiscal
			 year after the passage of this Act, the Secretary of Homeland Security shall
			 report to the Congress on a semiannual basis, and to Department of Homeland
			 Security Office of Inspector General within 48 hours of any in-custody death,
			 information regarding the death of any person who is in the custody of U.S.
			 Immigration and Customs Enforcement that, at a minimum, includes—
						(i)the
			 name, gender, national origin, alien number, and age of the deceased;
						(ii)the
			 date on which detention in U.S. Immigration and Customs Enforcement custody
			 commenced;
						(iii)the date and
			 location of death;
						(iv)the
			 location of last detention;
						(v)a
			 brief description of the circumstances surrounding the death;
						(vi)the
			 status and results of any investigation(s) that has been conducted into the
			 circumstances surrounding the death;
						(vii)each location
			 where the individual was held in U.S. Immigration and Customs Enforcement
			 custody or the custody of an entity contracting with U.S. Immigration and
			 Customs Enforcement and the dates during which the individual was held at each
			 location; and
						(viii)all medical
			 records of the deceased.
						(K)All detainee
			 transfers shall take into consideration the detainee’s health and medical
			 fitness. Continuity of care shall be preserved during and after transfers, and
			 detainees shall suffer no interruption in the provision of treatment, including
			 prescription medication.
					(3)Sexual abuse
			 regulations concerning care and custody of detainees
					(A)In
			 generalDetention facilities
			 shall take all necessary measures to prevent sexual abuse of detainees,
			 including sexual assaults, and shall observe the minimum standards under the
			 Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.).
					(B)Measures where
			 abuse occursWhere sexual abuse occurs, detention facilities
			 shall ensure that—
						(i)prompt and
			 appropriate medical intervention is taken to minimize medical and psychological
			 trauma;
						(ii)a
			 medical history is taken and a physical examination is conducted by qualified
			 and culturally appropriate medical professionals to determine the extent of
			 physical injury and whether referral to another medical facility is
			 indicated;
						(iii)prophylactic
			 treatment, emergency contraception, and follow-up for sexually transmitted
			 diseases are provided;
						(iv)the
			 case is evaluated by a qualified mental health professional for crisis
			 intervention counseling and long-term follow-up;
						(v)victims are separated from their abusers
			 and are considered for release on parole or for an alternative to detention
			 program; and
						(vi)any and all medical and mental health
			 records arising out of a detainee’s allegation of sexual abuse shall be treated
			 as confidential, as required by the Health Insurance Portability and
			 Accountability Act of 1996.
						(C)ReportingA
			 detention facility shall not subject any person to punishment or any other form
			 of retaliation for reporting incidents of sexual abuse.
					(D)InvestigationIn
			 all cases of alleged sexual abuse, the detention facility shall conduct a
			 thorough and timely investigation and shall provide to the Secretary of
			 Homeland Security a report of the circumstances and the response of the
			 detention facility. If the report is not completed within 30 days after alleged
			 sexual abuse comes to the attention of the detention facility, the detention
			 facility shall submit to the Secretary of Homeland Security a description of
			 the status of the investigation and an estimated date of completion 30 days
			 after the alleged sexual abuse comes to the attention of the detention facility
			 and every 30 days thereafter until the report is provided to the Secretary of
			 Homeland Security. The report required by this subsection shall include at
			 minimum a determination of whether the alleged sexual abuse occurred, an
			 in-depth analysis of the relevant facts including the causes of any sexual
			 abuse that may have occurred and whether and to what extent the alleged abuse
			 indicates a failure of policy, a failure of training, a failure of oversight,
			 or a failure of management, and a description of the actions that the facility
			 will take to prevent the occurrence of similar incidents in the future and a
			 plan for monitoring the implementation of those actions. The detention facility
			 shall provide to the Secretary of Homeland Security periodic reports monitoring
			 the implementation of the plan in accordance with the schedule set forth in
			 such plan as approved by the Secretary of Homeland Security.
					(4)Transfer of
			 detainees
					(A)ProceduresIn
			 adopting procedures governing the transfer of individuals detained under
			 section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), the
			 Secretary of Homeland Security shall promulgate regulations requiring officials
			 of the Department of Homeland Security to give substantial weight to—
						(i)the
			 detainee’s access to legal representation;
						(ii)the
			 detainee’s residence prior to apprehension;
						(iii)the location of
			 family members;
						(iv)the
			 stage of any legal proceeding involving the detainee;
						(v)the
			 proximity of the transferee facility to the venue of such proceeding;
						(vi)the
			 detainee’s health and medical fitness; and
						(vii)whether the
			 detainee has a pending application with United States Citizenship and
			 Immigration Services or the Executive Office for Immigration Review or has
			 appeared for a merits or calendar hearing.
						(B)NoticeUnless
			 exigent circumstances dictate an immediate transfer—
						(i)the Secretary of Homeland Security shall
			 provide not less than 72 hours notice to any detainee prior to transferring the
			 detainee to another detention facility;
						(ii)detainees shall
			 be afforded at least one toll-free call following any transfer, and within 24
			 hours after the detainee’s arrival at the transferee facility, the Secretary of
			 Homeland Security shall notify the detainee’s legal representative or if
			 unrepresented, an adult family member or other person designated by the
			 detainee, of the transfer and the detainee’s new location;
						(iii)if removal
			 proceedings are pending, the Secretary of Homeland Security shall also promptly
			 notify the Immigration Court, Board of Immigration Appeals, or the Circuit
			 Court of Appeals, as appropriate of the transfer and the detainee’s new
			 address; and
						(iv)the Secretary of Homeland Security shall
			 not transfer any detainee who has already requested, and is awaiting, a bond
			 hearing or a bond redetermination hearing.
						(C)Attorney-client
			 relationshipsThe Secretary may not transfer a detainee who has
			 an existing attorney-client relationship to another facility if such transfer
			 will—
						(i)impair the
			 existing attorney client relationship; or
						(ii)prejudice the
			 rights of the detainee in any legal proceeding.
						(D)ExceptionThe
			 Secretary may transfer a detainee who has an existing attorney-client
			 relationship to an alternate detention facility if such transfer is
			 necessitated by a highly unusual emergency, such as a natural disaster or
			 comparable emergency.
					(E)Protecting
			 detainees legal rightsIf the Secretary determines that a
			 transfer is necessary due to a highly unusual emergency, the Secretary shall
			 ensure that the detainee’s legal rights are not prejudiced and the existing
			 attorney-client relationship is not impaired, including evaluating the location
			 of the detention facility based on it proximity to the detainee’s counsel or
			 nongovernmental or pro bono organizations providing free or low cost
			 immigration legal services.
					(F)RecordIn
			 cases in which a detainee is transferred, the Secretary shall make a record of
			 the reasons and circumstances necessitating such transfer.
					(5)Notice
					(A)In
			 GeneralSection 236 of the Immigration and Nationality Act (8
			 U.S.C. 1226) is amended by adding at the end the following:
						
							(f)NoticeThe Secretary of Homeland Security shall
				file the notice to appear or other relevant charging document with the
				immigration court and serve such notice on every alien detained under this Act,
				within 48 hours of the detention of such alien. Any alien, held for more than
				48 hours shall be brought before an immigration judge for a custody
				determination within 72 hours of the arrest or detention of such alien. The
				requirements of this provision may be tolled for no more than 30 days upon
				request from an alien who demonstrates prima facie eligibility for affirmative
				relief. The Secretary of Homeland Security shall—
								(1)document when a
				notice to appear is served on a detainee in order to determine compliance by
				the Department of Homeland Security with the 48-hour notice requirement;
				and
								(2)submit to the
				Committees on the Judiciary of the Senate and the House of Representatives an
				annual report concerning the Department of Homeland Security’s compliance with
				such notice
				requirement.
								.
					(B)Applicability of
			 other lawNothing in section 236(f) of the Immigration and
			 Nationality Act, as added by subparagraph (A), shall be construed to repeal
			 section 236A of such Act (8 U.S.C. 1226a).
					(b)Regulations
			 concerning care and custody of detainees
				(1)RulemakingThe
			 Secretary of Homeland Security shall promulgate new rules, or modify existing
			 rules, based on the report of the detention advisory committee established
			 under paragraph (2), to ensure detainees are treated humanely and held in the
			 least restrictive setting necessary for their safety and to ensure compliance
			 with the general minimum requirements set forth in paragraph (3), standards
			 regarding classification of detainees set forth in paragraph (4), and the
			 special standards for vulnerable populations set forth in paragraph (5). The
			 rules required under this subsection shall be promulgated not later than 1 year
			 after the Secretary of Homeland Security receives the report of the detention
			 advisory committee established under paragraph (2) or 1 year after such report
			 is due, whichever is earlier.
				(2)Detention
			 advisory committeeThe Secretary of Homeland Security shall
			 convene, and receive a report from a detention advisory committee comprised of
			 experts from U.S. Immigration and Customs Enforcement, U.S. Customs and Border
			 Protection, the Office of Refugee Resettlement, and Division of Immigration
			 Health Services in the Department of Health and Human Services, and an equal
			 number of independent experts from nongovernmental organizations and
			 intergovernmental organizations with expertise in working on behalf of aliens
			 detained under immigration laws and vulnerable populations. The independent
			 experts shall at a minimum include representatives of the American Bar
			 Association and the United Nations High Commissioner for Refugees. The
			 detention advisory committee shall review and revise all the guidelines found
			 in the Secretary of Homeland Security’s Detention Operations Manual, as
			 amended, based on identifiable deficiencies and best practices that treat
			 aliens both safely and humanely. The detention advisory committee shall submit
			 a report to the Secretary of Homeland Security within 12 months after the date
			 of the enactment of this Act. For good cause, the Secretary of Homeland
			 Security may extend the time for submission of the advisory committees report
			 for an additional six months.
				(3)General minimum
			 requirementsThe Secretary of Homeland Security’s rules regarding
			 conditions of detention shall ensure that the following requirements are
			 met:
					(A)Fair and humane
			 treatmentDetainees shall not be subject to cruel, degrading or
			 inhumane treatment such as verbal or physical abuse or harassment, sexual abuse
			 or harassment, or arbitrary punishment.
					(B)Use of force and
			 restraintsDetainees shall not be subjected to shackling,
			 handcuffing, solitary confinement, Tasers, electric shields, restraint chairs,
			 or strip searches unless and to the extent that such techniques are necessary
			 to ensure the security of other detainees, staff, or the public and where no
			 less coercive or degrading measures are available to achieve that end. These
			 techniques shall in no event be used for the purpose of humiliating detainees
			 either within or outside the detention facility. Detention facilities shall
			 adopt written policies pertaining to the use of force and the use of
			 restraints, and shall train all staff on the proper use of such devices.
					(C)Investigation of
			 grievancesDetainees shall have the right to prompt, effective,
			 transparent, and impartial grievance procedures. Such procedures shall include
			 review of grievances by officials of the Department of Homeland Security who do
			 not work at the same detention facility where the detainee filing the grievance
			 is detained in accordance with the following:
						(i)An
			 otherwise valid grievance shall not be denied for noncompliance with a
			 procedural requirement if such noncompliance is due to ignorance, fear,
			 excusable neglect or other reasonable cause.
						(ii)Detainees shall
			 be afforded the opportunity to complain to staff of U.S. Immigration and
			 Customs Enforcement directly and confidentially, outside the grievance
			 process.
						(iii)Detainees shall
			 not be subject to retaliation for making use of the grievance procedure or
			 procedure for complaining directly to staff of U.S. Immigration and Customs
			 Enforcement.
						(iv)Detention facilities shall orally inform
			 detainees of the grievance procedure and the procedure for complaining directly
			 to staff of U.S. Immigration and Customs Enforcement and shall provide to every
			 detainee a copy of those procedures within 24 hours after admission. The
			 detention facility shall provide oral interpretation and written translation
			 assistance to detainees in completing any grievance or complaint forms or other
			 relevant materials required to comply with grievance procedures.
						(v)Detention
			 facilities shall make an annual report regarding the grievances received, the
			 responses made, and the time period for response, and such report shall be
			 submitted to the Secretary of Homeland Security on January 31 of each
			 year.
						(vi)All
			 grievances shall be investigated.
						(D)Location of
			 facilitiesDetention
			 facilities shall be located, to the extent practicable, near sources of free or
			 low-cost legal representation provided by pro bono counsel or a nongovernmental
			 organization with expertise in asylum or immigration law.
					(E)Access to legal
			 materialsDetainees shall have available an on-site law library
			 with sufficient space to facilitate detainees’ legal research and preparation
			 of documents. The law library’s holdings shall include up-to-date copies of
			 legal materials designated by the Secretary of Homeland Security, including
			 immigration law materials. The law library shall be provided with adequate
			 equipment for legal research and the preparation of legal documents. Such
			 equipment shall include, at a minimum, computers, printers, typewriters, and
			 copiers. Information regarding the availability of the library, procedures for
			 requesting its use, and instruction on the use of the library and library
			 equipment shall be provided to all detainees at the time of admission into the
			 detention facility, and shall be posted in the law library together with a list
			 of the library’s holdings. The detention facility will make available to
			 detainees any assistance that may be necessary to allow detainees to use the
			 library effectively and shall provide special assistance as the Secretary of
			 Homeland Security may prescribe to detainees who are not literate in English.
			 Library services, including access to databases and printing and copying, shall
			 be provided without charge to detainees.
					(F)Legal
			 visitsDetainees shall be
			 entitled to private meetings with their current or prospective legal
			 representatives or their legal assistants. Interpreters shall be allowed to
			 accompany legal representatives and legal assistants on legal visits subject to
			 appropriate security procedures. Legal visits shall be permitted a minimum of 8
			 hours per day on regular business days and 4 hours per day on weekends and
			 holidays, except that if lack of space for interviews at the detention
			 facility, the conduct of immigration hearings on site, or other factors lead to
			 excessive delay between the time the legal representative is ready to visit the
			 detainee and the time space becomes available, the Secretary of Homeland
			 Security shall require such additional time for legal visits or other measures
			 as may be sufficient to avoid excessive delay. Excessive delay for purposes of
			 this paragraph is delay of 2 hours or more, occurring more than 2 times per
			 month over a 12-month period. Detention facilities shall maintain a procedure
			 allowing legal representatives and legal assistants to call ahead to determine
			 if a detainee is held at that facility, and they shall take messages from legal
			 representatives and promptly deliver them to the detainee. Messengers,
			 including individuals who are not attorneys, legal representatives, or legal
			 assistants, shall be permitted to deliver documents for detainees to and from
			 the facility. Detention facilities shall promptly and prominently post the most
			 current official list of pro bono legal organizations and their contact
			 information in detainee housing units and other appropriate areas, and such
			 lists shall be updated by the Secretary of Homeland Security on a semi-annual
			 basis. Detention facilities may not retaliate in any way, including denial or
			 limitation of access to detention facilities, for complaints or public or
			 private statements made by legal representatives regarding the detention
			 facility’s compliance with regulations relating to conditions of
			 detention.
					(G)Special
			 correspondenceSpecial correspondence shall not be read by staff
			 of the detention facility or other personnel, contractors, or agents of the
			 Department of Homeland Security, and shall not be opened outside the presence
			 of the detainee. For this purpose, special correspondence includes detainees’
			 written communications to or from private attorneys and other legal
			 representatives; government attorneys; judges and courts; embassies and
			 consulates; the president and vice president of the United States, members of
			 the Congress, officers and other personnel of the Department of Justice;
			 officers and other personnel of the Department of Homeland Security; officers
			 and other personnel of the U.S. Public Health Service; administrators of
			 grievance systems; state and local officials, representatives of the news
			 media, and representatives of nongovernmental organizations and
			 intergovernmental organizations working on behalf of aliens held in detention
			 and vulnerable populations. Correspondence will only be treated as special
			 correspondence if marked special correspondence or legal
			 mail or if the title and office of the sender (for incoming
			 correspondence) or addressee (for outgoing correspondence) are unambiguously
			 identified on the envelope, clearly indicating that the correspondence is
			 special correspondence. Special correspondence shall be promptly delivered and
			 promptly posted. In general, correspondence will be deemed promptly delivered
			 if it is delivered to the detainee within 24 hours after its receipt by the
			 detention facility, and correspondence will be deemed promptly posted if it is
			 placed into the United States mail the next day on which the Post Office is
			 open for business after the detainee places the correspondence in the location
			 designated by the facility for outgoing mail.
					(H)Access to
			 detention facilitiesDetention facilities shall afford access as
			 follows:
						(i)Subject to reasonable conditions to protect
			 the security of the facility, detention facilities shall afford access to
			 private attorneys, other legal representatives and legal personnel such as
			 paralegals and Board of Immigration Appeals accredited representatives;
			 government attorneys; judges and courts; embassies and consulates; the
			 president and vice president of the United States, members of Congress and
			 their staff; officers and other personnel of the Department of Justice;
			 officers and other personnel of the Department of Homeland Security; officers
			 and other personnel of the U.S. Public Health Service; administrators of
			 grievance systems; state and local officials, representatives of the news
			 media, and representatives of nongovernmental organizations, community service
			 organizations, and intergovernmental organizations.
						(ii)Independent
			 nongovernmental organizations shall be permitted to conduct site visits and
			 meet privately with detainees to monitor compliance with regulations regarding
			 conditions of detention.
						(iii)Detention
			 facilities shall accommodate requests for facility tours within a reasonable
			 time not to exceed 1 week.
						(iv)Access of media
			 representatives to detention facilities and individual detainees may be
			 restricted only to the extent necessary to preserve the privacy of detainees,
			 the security and good order of the facility, the safety of the interviewer,
			 national security, or any other obligation imposed by law or court order. Such
			 access may not be restricted based on the content of the media representative’s
			 reporting, and retaliation against detainees and members of the media based on
			 the content of their speech shall be prohibited.
						(v)Detention
			 facilities may not retaliate in any way, including denial or limitation of
			 access to detention facilities, against any visitor for complaints, or public
			 or private statements, regarding the detention facility’s compliance with
			 regulations relating to conditions of detention.
						(I)Translation
			 capabilitiesDetention facilities shall employ staff that, to the
			 extent practicable, is qualified in the languages represented in the population
			 of detainees at each such facility and shall provide alternative translation
			 services where necessary.
					(J)Recreational
			 programs and activitiesDetainees shall be afforded access of at
			 least one hour per day to indoor and outdoor recreational programs and
			 activities.
					(K)Safe and
			 sanitary living environmentDetention facilities shall house no
			 more individuals than permitted by the rated bed capacity for the facility,
			 where the rated bed capacity is defined by the original design capacity, plus
			 or minus capacity changes resulting from building additions, reductions, or
			 revisions. Each detainee shall receive appropriate clothing and a bed and a
			 mattress placed in an area specifically designated for residential use, rather
			 than an area re-tasked for residential use such as common dayrooms, recreation
			 areas, or visitation rooms. Detention facilities shall be maintained in a safe
			 and sanitary condition, and adequate ventilation and reasonably comfortable
			 indoor temperatures shall be maintained at all times.
					(L)Legal
			 orientation to ensure effective immigration proceedingsAll alien
			 detainees shall receive the legal orientation program including, for
			 unaccompanied alien children, a child-centered model from an independent
			 nongovernmental organization as implemented by the Executive Office for
			 Immigration Review in order to maximize the efficiency and effectiveness of
			 immigration proceedings and to reduce detention costs.
					(4)ClassificationThe
			 Secretary of Homeland Security’s rules shall ensure that detainees with no
			 history of a criminal conviction are separated by sight and sound from
			 detainees and inmates with criminal convictions, pretrial inmates facing
			 criminal prosecution, and those inmates exhibiting violent behavior while in
			 detention.
				(5)Vulnerable
			 populationsThe Secretary of Homeland Security’s rules regarding
			 conditions of detention for vulnerable populations shall—
					(A)recognize the
			 unique needs of asylum seekers, victims of torture and trafficking, families
			 with children, detainees who do not speak English, detainees with special
			 religious, cultural or spiritual considerations, and vulnerable populations
			 listed in section 4(c); and
					(B)ensure that procedures and conditions of
			 detention are appropriate for such vulnerable populations.
					(6)StaffingFor purposes of this subsection and
			 protecting vulnerable populations, the Secretary of Homeland Security shall
			 appoint at least three members to the Directorate of Policy at the GS–15 level
			 with substantial academic credentials and expertise in working directly with
			 vulnerable populations including children, families and victims of trafficking,
			 trauma, and torture who shall be responsible for setting, implementing, and
			 overseeing policy and regulatory developments concerning vulnerable
			 populations.
				4.Secure
			 alternatives to detention
			(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary of Homeland Security shall fully implement and utilize secure
			 alternatives to detention programs.
			(b)Secure
			 alternatives to detention programs
				(1)Nature of the
			 programFor purposes of this section, the programs referred to in
			 subsection (a) are programs under which eligible aliens are released under
			 supervision, assistance and monitoring that ensure they appear at all
			 immigration interviews, appointments, and hearings. The elements of the secure
			 alternatives to detention programs are—
					(A)group
			 presentations and individual screening;
					(B)provision of
			 services to aliens released; and
					(C)on-going
			 assistance, supervision, and monitoring.
					(2)Voluntary
			 participationAn alien’s participation in the program is
			 voluntary and shall not confer any rights or benefits to the alien under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
				(3)Program
			 developmentThe program shall be developed in accordance with the
			 following guidelines:
					(A)The Secretary of
			 Homeland Security shall design the program in consultation with nongovernmental
			 organizations and academic experts in both the immigration and the criminal
			 justice fields.
					(B)All aliens in the
			 custody of the Department of Homeland Security deemed eligible for secure
			 alternatives to detention programs shall be released in the least restrictive
			 setting needed to ensure appearance at all immigration interviews, appointments
			 and hearings. The programs shall utilize a continuum of methods, including
			 releasing the alien to an individual or organizational sponsor, a supervised
			 group home, or a supervised, non-penal community setting.
					(C)Nongovernmental
			 organizations and state and local social service agencies that serve immigrants
			 shall be contracted to conduct group and individual screening and provide
			 services to program participants.
					(D)The Secretary of
			 Homeland Security shall ensure that each alien participates in a legal
			 presentation provided through the legal orientation presentation program
			 administered by the Executive Office for Immigration Review.
					(c)Protection of
			 vulnerable populationsWithin 72 hours of detaining an alien, the
			 Department of Homeland Security shall screen the alien to determine if he or
			 she falls into the following designated groups. Any alien described in the
			 following designated groups who meets the criteria set forth under section
			 236(b) of the Immigration and Nationality Act, as amended by this Act, shall be
			 released on parole, a reasonable bond, or the alien’s own recognizance subject
			 to the requirements of such section 236(b):
				(1)Aliens who have
			 serious medical or mental health needs or a disability.
				(2)Pregnant or
			 nursing women.
				(3)Aliens who are
			 being detained with one or more of their children.
				(4)Aliens who provide
			 financial, physical, and other direct support to their minor children, parents,
			 or other dependents.
				(5)Aliens who are over
			 the age of 65.
				(6)Children (as
			 defined at section 101(c)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(c)(1))).
				(7)Victims of abuse,
			 violence, crime or trafficking.
				(8)Asylum seekers and torture survivors who
			 have demonstrated a credible fear of persecution or a reasonable fear of
			 torture.
				(9)Other groups designated in regulations or
			 guidance promulgated after the date of the enactment of this Act by the
			 Secretary of Homeland Security.
				(10)Individuals who have a nonfrivolous claim
			 to United States citizenship or aliens who are eligible for relief under a
			 provision of the Immigration and Nationality Act.
				(d)Options
			 regarding detention decisions for vulnerable populations and placement in
			 alternatives to detentionSection 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking (c) and inserting
			 (d);
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)in
			 subparagraph (B), by striking but at the end; and
						(iii)by
			 inserting after subparagraph (B) the following:
							
								(C)the alien’s own
				recognizance;
				and
								;
						(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)may enroll the
				alien in a secure alternatives to detention program;
				but
							;
					(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (e), (f), (g), and (h)
			 respectively;
				(3)by
			 inserting after subsection (a) the following:
					
						(b)Custody decisions
				for vulnerable populations
							(1)In
				generalNot later than 72
				hours after an alien's detention unless the 72 hour requirement is waived in
				writing by the alien, an alien who is a member of a vulnerable population (as
				defined by subsection (c)) shall be released from the Department of Homeland
				Security's custody and shall not be subject to electronic monitoring unless the
				Department of Homeland Security demonstrates that the alien—
								(A)is subject to
				mandatory detention under section 235(b)(1)(B)(iii)(IV), 236(c) or 236A;
				or
								(B)poses a flight
				risk or a risk to others or national security.
								(2)ReleaseAn
				alien shall be released under this subsection—
								(A)on the alien’s own
				recognizance;
								(B)by posting a
				reasonable bond under subsection (a); or
								(C)on parole in
				accordance with section 212(d)(5)(A).
								(c)Participation in
				alternatives to detentionAn
				alien who is denied release on recognizance, parole, or bond, or is unable to
				pay the bond shall be selected for participation in a secure alternatives to
				detention program unless the Department of Homeland Security demonstrates by
				substantial evidence that the alien—
							(1)is subject to
				mandatory detention under section 235(b)(1)(B)(iii)(IV) or 236A; or
							(2)is a flight risk
				or the alien’s participation in the program would create a risk to others or
				national security.
							(d)Decisions under
				this sectionIn the case of a decision under subsection (a), (b),
				or (c), the following shall apply:
							(1)The decision shall
				be made in writing and shall be served upon the individual in the language
				spoken by the alien. A decision to continue detention without bond or parole
				shall specify in writing the reasons for that decision.
							(2)The decision shall
				be served upon the alien within 72 hours of the individual’s detention or, in
				the case of an individual subject to section 235, 238, or 241(a)(5) within 72
				hours of a positive credible or reasonable fear determination.
							(3)An alien subject to
				this section, including all aliens who are entitled to a removal hearing under
				section 240, may at any time after being served with the Secretary of Homeland
				Security’s decision under subsections (a), (b), or (c) request a
				redetermination of that decision by an immigration judge.
							(4)All custody
				decisions by the Secretary of Homeland Security shall be subject to
				redetermination by an immigration judge. Nothing in this subsection shall be
				construed to prevent an individual from requesting a bond
				redetermination.
							(5)The Attorney
				General or an immigration judge, at any time, may redetermine an alien’s
				classification under subsection (c), the bond of someone released, or the
				custody status of someone placed in an alternatives to detention program.
				Nothing in this subsection would preclude a person from being released on bond
				after initially participating in an alternatives to detention
				program.
							;
				and
				(4)in subsection (f),
			 as redesignated, in paragraph (2), by inserting or for humanitarian
			 reasons, after such an investigation,.
				(e)Eligibility and
			 operationsNothing in this
			 section shall be construed to modify the care and custody of unaccompanied
			 alien children (as defined in section 462(g)(2) of the Homeland Security Act (6
			 U.S.C. 279(g)(2))) who shall be considered to be in the care and exclusive
			 legal and physical custody of the Department of Health and Human Services. Such
			 children shall be subject to removal proceedings under section 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a), with the exception of
			 children from contiguous countries eligible for administrative voluntary
			 departure, and shall not be permitted to participate in the program.
			(f)Less restrictive
			 custodial detentionIf an alien is determined not to meet the
			 requirements for release on recognizance, bond or parole, or subsequently does
			 not meet the requirements for secure alternatives to detention programs, the
			 alien shall be considered for placement in less restrictive forms of
			 custody:
				(1)Less restrictive forms of custodial
			 detention include electronic monitoring such as the use of ankle bracelets that
			 monitor an individual’s movement and the use of similar electronic
			 devices.
				(2)An individualized
			 determination shall be made in each alien’s case about the use of electronic
			 monitoring.
				(3)Aliens who would
			 otherwise be subject to detention including under section 236 of such Act (8
			 U.S.C. 1226) may be placed in electronic monitoring or other less restrictive
			 forms of custody.
				(4)Subject to the
			 availability of appropriations, facilities shall be developed and used that
			 offer the least restrictive secure setting for aliens in custody.
				5.Program oversight
			 and review
			(a)Relationships of
			 application to certain ordersAn alien who is present in the
			 United States and has been ordered excluded, deported, removed, or ordered to
			 depart voluntarily from the United States under any provision of the
			 Immigration and Nationality Act—
				(1)notwithstanding
			 such order, may be selected for a secure alternatives to detention program;
			 and
				(2)shall not be
			 required to file a separate motion to reopen, reconsider, or vacate the
			 exclusion, deportation, removal, or voluntary departure order.
				(b)Implementing
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations to implement the secure alternatives to detention programs.
			(c)Reporting
			 requirementsNot later than 365 days after the date of the
			 enactment of this Act and annually thereafter, the Secretary of Homeland
			 Security shall submit to the Committee on Homeland Security of the House of
			 Representatives, the Committee on the Judiciary of the House of
			 Representatives, the Committee on Homeland Security and Governmental Affairs of
			 the Senate, and the Committee on the Judiciary of the Senate a report that
			 details all policies, regulations, and actions taken to comply with the
			 provisions in this Act and the amendments made by this Act, including efforts
			 to increase the use of the secure alternatives to detention programs, and a
			 description of efforts taken to ensure that all aliens in expedited removal
			 proceedings are residing under conditions that are safe, secure, and
			 healthy.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to carry out this
			 Act and the amendments made by this Act. Amounts appropriated pursuant to this
			 subsection shall remain available until expended.
			
